Case 1:20-cr-00015-RPK Document 4 Filed 02/06/20 Page 1 of 4 PageID #: 5




                                                                  RH 2\-i\Z02XJ
ML:MWK/ECS
F. #2019R01536


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                       X


UNITED STATES OF AMERICA                              INFORMATION
                                                                                       ; I
                                                                                       ! 1

       - against -                                    Cr. No.                          M
                                                      (T. 26, U.S.C., § 7202; T.!l8, U.S.C.,
SERGEI DENKO,                                          §§ 3551 ^8^.)

                        Defendant.


                                       X


THE UNITED STATES ATTORNEY CHARGES:                                                !i
                                                                                   :     I




                                     INTRODUCTION                                  I
                                                                                   j I
                                                                                   [     I


              At all times relevant to this Information, unless otherwise indicated:
                                                                                   I

               1.    The defendant SERGEI DENKO was the owner and operator of Denko
                                                                               II
Mechanical, Inc. and Independent Mechanical, Inc.(collectively, the "Denko Companies"),

New York corporations with principal places of business in Queens, New York! The Denko
Companies were contracting companies specializing in plumbing work.            i
                                                                               j
              2.     Pursuant to Title 26 ofthe United States Code,employer^, including
                                                                               II
the Denko Companies, had a duty to collect, truthfully account for and pay over to the

Internal Revenue Service ("IRS")federal income taxes and Federal Insurance Contributions

Act("FICA")taxes on behalf of their employees, and to file accurate Employer's Quarterly
                                                                               I ;

Federal Tax Returns, IRS Form 941 ("Form 941"). The Denko Companies wek also
required to pay the employer's matching share of Social Security and Medicai'i taxes due and

owing to the IRS. As the owner and operator of the Denko Companies, the defendant
      Case 1:20-cr-00015-RPK Document 4 Filed 02/06/20 Page 2 of 4 PageID #: 6




                                                                                      over PICA
SERGEI DENKO had the responsibility to collect, truthfully account for and pa/
                                                                              (;^ompanies.
and federal income taxes, and to fde accurate Forms 941 on behalf ofthe Denko
                                                                                  .pproximate
              3.      In or about and between 2010 and 2014, both dates being a
and inclusive,the defendant SERGEI DENKO received checks as payment for syvices
provided by Denko Mechanical,Inc. During that period,DENKO diverted and cashed
approximately $4,574,270 ofsuch checks at a check-cashing business, which cash he used to
pay employees ofDenko Mechanical,Inc. DENKO concealed these cash paynjents from the
accountant who prepared the Forms 941 for Denko Mechanical,Inc. As a resu|,DENKO
 willfully signed and filed false Forms 941 for the first quarter of2010 through tjhe third
 quarter of2014 that failed to truthfully account for approximately $638,508 in fICA taxes,
 including the employer share of approximately $319,254 and the employee share of
 approximately $319,254.

                4.     In or about and between 2013 and 2014, both dates bein^ Approximate
                                                                                  jI
  and inclusive,the defendant SERGEI DENKO received checks as payment foi| jervices
  provided by the Independent Mechanical,Inc. During that period, DENKO diVerted and
                                                                                  I




  cashed approximately $631,728 ofsuch checks at a check-cashing business, which cash he
  used to pay empioyees ofIndependent Mechanical,Inc. DENKO concealed tji|se cash
  payments from the accountant who prepared the Forms 941 for Independent N^fchanical,Inc.
  As a result,DENKO willfully signed and filed false Forms 941 for the first qt|^er of2013
  through the fourth quarter of2014 that failed to truthfully account for approximately $93,954
   in FICA taxes, including the employer share of approximately $46,977 and tl^e employee
   share of approximately $46,977.
     Case 1:20-cr-00015-RPK Document 4 Filed 02/06/20 Page 3 of 4 PageID #: 7




                     In total, the defendant SERGEI DENKO diverted and ca^ed
approximately $5,205,999 of checks received as payments for services provided by the
Denko Companies, and as a result, DENKO failed to truthfiilly account for approximately
$732,462 in PICA taxes, including the employer share ofapproximately $366,p 1 and the
                                                                                j I
employee share of approximately $366,231.

      WILLFUL FAILURE TO COLT.ECT AND PAY OVER FMPT.OYMENT TAX
                                                                                I

              6.      The allegations contained in paragraphs one through threje are realleged
                                                                                i


and incorporated as if fully set forth in this paragraph.                       i
                                                                              iI
               7.     On or about January 30, 2014, within the Eastern Districj of New York
                                                                                j


and elsewhere, the defendant SERGEI DENKO,being the owner and operator|of Denko
Mechanical,Inc., and thereby having the duty to collect, truthfully account for and pay over
to the IRS federal income taxes and FICA taxes from the total taxable wages pf his
employees, did knowingly and willfully fail to collect, truthfully account for aji^ pay over to
                                                                                I !
the IRS federal income taxes and FICA taxes due and owing to the United States on behalf of
                                                                                i   i

Denko Mechanical, Inc. for the fourth quarter of 2013.

               (Title 26,United States Code, Section 7202; Title 18, United Sljates Code,
 Sections 3551 ^ seq.)




                                                    RICHARD P. DONOGHUE j
                                                     UNITED STATES ATTORNEY
                                                    EASTERN DISTRICT OF NEW YORK



                                                      ACTING
                                                      PURSUANT     28 C.F.R
                       Case 1:20-cr-00015-RPK Document 4 Filed 02/06/20 Page 4 of 4 PageID #: 8



F.#:2019R01536

FORMDBD-34       No.
JUN. 85


                                    UNITED STATES DISTRICT COURT

                                                  EASTERN District of NEW YORK

                                                           CRIMINAL DIVISION


                                          THE UNITED STATES OF AMERICA
                                                                       vs.




                                                                 SERGEI DENKO,

                                                                                             Defendant.

                                                           INFORMATION

                                        (T. 26, U.S.C., § 7202; T. 18, U.S.C., §S 3551 et sea.!
                                                                      A true bill.


                                                                                                  Foreperson



                             Filed in open court this                          day,

                             of                         A.D.20

                                                                                                       ^lerkr




                             Bail, $




                                     Eric C Schmale, Tax Division Trial Attorney (202)514-5614
